Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 1 of 7 Page ID #:56




  1 SILVIA GONZALEZ
    1524 West King Boulevard
  2 Los Angeles, California 90062
    Tel: (323) 290-0761
  3
       Defendant: In Propria Persona
  4

  5
                             UNITED STATES DISTRICT COURT
   6
                            CENTRAL DISTRICT OF CALIFORNIA
   7

   8
       ANTHONY BOUYER, an individual                   )
   9                                                   )       Case No. 2:20-cv-09240-ODW-PVC
  10                          Plaintiff,               )
       vs.                                             )
 11                                                    )
     SILVIA GONZALEZ, an individual;                   )
 12
     JOSE GONZALEZ GUTIERREZ and                       )       DEFENDANT'S, SILVIA
  13 LEANDRA GONZALEZ, individually                    )       GONZALEZ; ANSWER TO
     and as trustees of the GONZALEZ                   )       COMPLAINT FOR DAMAGES
  14
     PEREZ 2017 REVOCABLE TRUST; and                   )       AND INJUNCTIVE RELIEF
  15 DOES 1-10, inclusive,                             )
                                                       )
  16                          Defendants.              )
 17

 18
                      COMES NOW the Defendant, Silvia Gonzalez (hereinafter as "Silvia"), In Propria
 19
       Persona, and hereby files her Answer to the Plaintiffs Complaint for Damages and Injunctive
 20
       Relief on file herein, and states as follows:
 21

 22                                                       I.
 23
                                                       PARTIES

  24                   1.     The Defendant Silvia admits the allegations contained in paragraph 4 and 5
  25 of the Plaintiffs Complaint on file herein.

 26

 27

 28

                                                           1
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 2 of 7 Page ID #:57
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 3 of 7 Page ID #:58
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 4 of 7 Page ID #:59
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 5 of 7 Page ID #:60
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 6 of 7 Page ID #:61
Case 2:20-cv-09240-ODW-PVC Document 16 Filed 12/04/20 Page 7 of 7 Page ID #:62
